UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4520


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS KNOX,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:10-cr-00019-RLV-DCK-1)


Submitted:   September 29, 2011           Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Angela G. Parrott, Acting Executive Director, Matthew R. Segal,
Allison Wexler, Assistant Federal Defenders, Asheville, North
Carolina;   Emily   Marroquin,   Assistant   Federal   Defender,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Travis Knox pled guilty to seven counts of possession

with intent to distribute cocaine base (“crack”).       Counts 1-6

had no drug amounts, but Count 7 listed five grams or more of

crack.      Knox was sentenced to 188 months of imprisonment.    On

appeal, Knox’s sole issue is that he should have been sentenced

under the Fair Sentencing Act of 2010 (“FSA”), Pub. L. No. 111–

220.       Currently pending before this court is the Government’s

unopposed motion to remand this case to the district court to

allow Knox to be resentenced in accordance with the FSA.

             Based on our consideration of the materials submitted

with this motion, we grant the motion to remand, vacate the

sentence, and remand this case to the district court to permit

resentencing.     By this disposition, however, we indicate no view

as to whether the FSA is retroactively applicable to a defendant

like Knox whose offenses were committed prior to August 3, 2010,

the effective date of the FSA, but who was sentenced after that

date, leaving that determination in the first instance to the

district court. ∗    Because Knox does not contest his convictions

on appeal, we affirm his convictions.


       ∗
       See United States v. Bullard, 645 F.3d 237, 248 n.5 (4th
Cir. 2011) (reserving judgment on the question “whether the FSA
could be found to apply to defendants whose offenses were
committed before August 3, 2010, but who have not yet been
sentenced”).


                                  2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                      AFFIRMED IN PART,
                                          VACATED IN PART, AND REMANDED




                                    3